Title: James Monroe to Thomas Jefferson, 4 October 1814
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir washington  octr 4. 1814
          I have had the pleasure to receive your favor of the 24th of sepr, to which I shall pay particular attention, and on which I will write you again soon.
          Nothing but the disasters here, and the duties which have devolvd on me, in consequence, the most burthensome that I have ever encounterd, would have prevented my writing you long since, as well as more recently. I had devoted this morning to a full communication to you, but have been pressd by committees, on military topics, till the period has passed. You Shall hear from me again in a few days. with great respect 
          & esteem yr friendJas Monroe
        